833 F.2d 1023
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BRUTOCO ENGINEERING & CONSTRUCTION, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 87-1298.
United States Court of Appeals, Federal Circuit.
Oct. 21, 1987.

Before MARKEY, Chief Judge, DAVIS, Circuit Judge, and BALDWIN, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the United States Claims Court (Napier, J.), Brutoco Eng'g and Constr., Inc. v. United States, 12 Cl.Ct. 104 (1987), dismissing appellant's complaint on cross-motions for summary judgment, is affirmed.

OPINION

2
This appeal involves the interpretation of certain contract provisions regarding the proper method of payment for the resealing of existing joints in Portland cement concrete pavement along hangar aprons at the Naval Air Station in Alameda, California.  Judge Napier correctly held that there were inconsistent contract provisions creating a patent ambiguity of which the contractor should have sought clarification before bidding--but did not do so.  Accordingly, the Claims Court held that appellant could not rightfully expect to follow its own interpretation of the contract.  Also, the Claims Court held that, in view of the inconsistent provisions, the contractor's interpretation could not have been reasonable.  We affirm on the basis of the opinion of the Claims Court.